Title: To Benjamin Franklin from Smith, Wright, & Gray, [13?] July 1769
From: Smith, Wright & Gray
To: Franklin, Benjamin


Esteemed F[riend:]
[Thursday, xiii of] July, 1769
Pursuant to thy favour received yesterday afternoon we herewith send thee Forty Guineas to thy Debit in account. Shall pay our friends Freeths for the Corn Mill and forward it as directed for thy Son. Shall also buy 2 Lottery Tickets and advise the Numbers to Jonathan Williams at Boston as order’d. As thou art well known at Paris a Letter of Credit may be needless But thy drafts on us which thou’ll please advise in Course shall be honoured with the Utmost punctuallity. We wish thee an agreable Tour and Shall be glad to see thee returnd well home being with great regard and Esteem Thy Respectful Friends
Smith Wright & Gray
To Benjamin Franklin Esqr
 
Addressed: To / Dr. Benjn. Franklin Esqre / Present
